The opinion of the court was delivered by
Herd, J.:
In Bohl v. Bohl, 232 Kan. 557, 657 P.2d 1106 (1983), we affirmed the judgment of the trial court but remanded the case for the limited purpose of receiving evidence regarding the tax consequences of various methods of satisfying the judgment. This court retained jurisdiction. The case has now returned for our review of the findings made by the trial court pursuant to our mandate.
The trial court held three hearings affording the parties an opportunity to present any evidence they desired relevant to the question on remand. The court found methods exist by which the judgment can be satisfied without undue tax consequences. We have reviewed the record and conclude the findings are supported by substantial, competent evidence and do not constitute an abuse of discretion. Thus, they will not be disturbed on appeal.
The judgment of the trial court is affirmed.
Prager and Miller, JJ., not participating.